DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed September 16, 2019 has been considered.  
Claims 8-18 are pending.
Claims 1-7 have been cancelled.
REQUIREMENT FOR UNITY OF INVENTION
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the invention lacks the requirements of Unity of Invention for a Markush group.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The chemical compounds of the second active pharmaceutical ingredient are not regarded as being of similar nature because of the numerous substitutable structural cores encompassed by this ingredient. There is no common core structure.  Although it is impossible to execute a preliminary search, claim 8, like some other claims, is very broad.  It is noted that the ISA found the claims to be obvious over US Patent No. 8,324, 391.  Therefore, the second active ingredient cannot serve as a special technical feature to confer Unity of Invention.  
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are the subgenera that are characterized by particular values for the many options for substitutable cyclic moieties.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 8-9 and 14 are generic.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
On June 2, 2022, Mr. Ryan Marshall provisionally elected with traverse to prosecute the invention of compound A and pirfenidone (the second active ingredient).   The structure of “Compound A” is as follows:

    PNG
    media_image1.png
    431
    491
    media_image1.png
    Greyscale
.
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-13 and 17-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 8-11 and 14-16 are Markush claims which are generic to the elected invention.  The Markush type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  See MPEP 803.02.
Claims 8-11 and 14-16 are rejected on the grounds that the claims are drawn to an improper Markush group.  In re Harnisch, 206 USPQ 300, states that a unity of invention exists where compounds included within a Markush group (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility.  In the instant case, the claimed subject matter does not share a substantial structural feature disclosed as being essential to that utility.
The requirement for a proper Markush claim is that it includes only substances that in their physical, chemical and physiological characteristics are functionally equivalent.    The members of the instant Markush groups possess widely different, physical and chemical properties.  The compounds are not considered functionally equivalent and are so diverse that they demonstrate dissimilar and unrelated properties.  The mere fact that there is structural similarity in pharmaceutical agents is not in itself reason to render all the embodiments functionally equivalent.
The improper Markush group is the second active pharmaceutical ingredient.
The examined subject matter is “Compound A” and pirfenidone, the second active ingredient.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating IPF using Compound A, does not reasonably provide enablement for the pharmaceutical composition and method of treating idiopathic pulmonary fibrosis using the pharmaceutical composition of PDE4 inhibitor and the second active pharmaceutical ingredient.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.
Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546. The factors include: 1) the nature of the invention, 2) the state of the prior art, 3) the amount of direction or guidance present, 4) the presence or absence of working examples, 5) the breadth of the claims, and 6) the quantity of experimentation needed.
	1) The nature of the invention:
The instant invention reads upon the pharmaceutical composition and method of treating idiopathic pulmonary fibrosis using the pharmaceutical composition of PDE4 inhibitor using Compound A and the second active pharmaceutical ingredient, pirfenidone. See the instant claims.
2) The state of the prior art:
Celgene Corporation [WO 2006/065814 (Reference N, cited by the Examiner) is cited to show a pharmaceutical composition and method of treating airway inflammation disorders using a pharmaceutical composition of PDE4 inhibitor and a second active pharmaceutical ingredient. 
 Airway inflammation disorders are associated with interstitial pulmonary fibrosis (IPF).  Idiopathic pulmonary fibrosis is a type of interstitial pulmonary fibrosis.  At page 52, Section 4.4.1, the combination therapy of administering a PDE4 modulator and a second active agent is taught.  At page 63, Section 5.1, there are pharmacology studies.
3) The amount of direction or guidance provided:

 At page 1, Figure 1 shows the therapeutic effects of Compound A or Imatinib on lung fibrosis.  At page 7, Compound A may show clinical benefits to IPF patients. 
At page 8, the specification teaches in vitro effects of Compound A in human epithelial cells.
4)   The presence, or absence, of working examples:

The specification is silent as to in vivo and in vitro studies for using the pharmaceutical compositions to practice the invention as herein claimed, that is, for a method of treatment of treating idiopathic pulmonary fibrosis using the pharmaceutical composition of PDE4 inhibitor using Compound A and the second active pharmaceutical ingredient, pirfenidone.  There is nothing in the disclosure regarding how this data recited above correlates to the treatment of the idiopathic pulmonary fibrosis with Compound A and a second active ingredient, pirfenidone.  
Applicant fails to provide information allowing the skilled artisan to ascertain these pharmaceutical compositions without undue experimentation. 
5) The breadth of the claims: 
Applicants fail to provide information sufficient to identify the pharmaceutical compositions and methods useful to practice the claimed invention, absent undue experimentation.
6)  The quantity of experimentation necessary:
The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. 
Absent exemplification providing guidance as to the pharmaceutical compositions herein envisioned, the instant specification fails to place those combinations which require specific physiological treatment (idiopathic pulmonary fibrosis), into the skilled artisan’s possession, absent undue experimentation.
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which type of fibrosis can be treated by the pharmaceutical compositions encompassed in the instant claims, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.  	At claim 8, is there missing text?  The claim ends in a semicolon.  Clarification is appreciated.
B.	Consistency is needed for the “Compound A”.  Compare clams 8, 10 and 15. 
C. 	At claim 9, what are the groups of the second active ingredient, (i) and (II) or (i) or (II)? Clarification is appreciated. 
D.	Claims 8 and 10 are essential duplicates. 
E.	At claim 14, what are the groups of the second active ingredient, (I) and (II) or (I) or (II)? Clarification is appreciated.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Celgene Corporation [WO 2006/065814 (Reference N, cited by the Examiner)] in view of Kautz [U.S Patent No. 8,324,391 (Reference A, cited by the Examiner) and Taniguchi et al. (Reference U, cited by the Examiner).
Reference N teaches compositions comprising PDE4 modulators useful in the treating of airway inflammation.  At page 4, lines 20-28, Reference N teaches a pharmaceutical composition which comprises PDE4 modulators and a second active agent.  At page 52, Section 4.4.1, see the combination therapy with a second active agent.  At page 69, claim 18 teaches a pharmaceutical composition comprising a PDE4 modulator and a second active agent.  The second active agent is an anti-inflammatory and antioxidant agent. 
Reference A teaches a class of Hydroxy-6-Heteroarylphenathridine and their use 

as PD4 inhibitors.  At column 109, lines 20- 25, the invention can be used in the form of a pharmaceutical composition.  At column 110, lines 9-15, when an inhaler system is used, further active compounds are present. At column 114, claim 5, see the named compound, (5-((2R,4aR,10bR)-9-Ethoxy-2-hydroxy-8-methoxy-1,2,3,4,4a,10b-hexahydro-phenanthridin-6-yl)1-methyl-1H-pyridin-2-one, which is “Compound A”.
 Reference U teaches pirfenidone is a promising agent for the treatment of  idiopathic pulmonary fibrosis (IPF).  At page 821, first column, pirfenidone is a promising agent with therapeutic potent for IPF that has combined anti-inflammatory, antioxidant and antifibrotic effects in experiment models of pulmonary fibrosis. 
The difference between the instantly claimed invention and the prior art invention is the named ingredients for the composition, PDE4 inhibitor and the second active pharmaceutical ingredient.    
	Based upon the teaching of References A and U, it would have been obvious to one of ordinary skill in the art to substitute Compound A as the PD4 inhibitor and pirfenidone as the second active pharmaceutical ingredient in view Reference N.  The claimed pharmaceutical composition is similar to the combination therapy administered for Reference N. One would have been motivated to formulate compositions of References A and U in combination with Reference N with a reasonable expectation of success that development of the pharmaceutical composition as instantly claimed would not change the properties of the claimed invention in a significant way.  See MPEP 2143.02. .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Celgene Corporation [WO 2006/065814 (Reference N, cited by the Examiner)] and Kautz [U.S Patent No. 8,324,391 (Reference A, cited by the Examiner) in view of Taniguchi et al. (Reference U, cited by the Examiner).
Reference N teaches compositions comprising PDE4 modulators useful in the treating of airway inflammation.  At page 2, first line, interstitial pulmonary fibrosis (IPF) is named.  Idiopathic pulmonary fibrosis is a type of interstitial pulmonary fibrosis.  At page 3, lines 28-33, Reference N teaches PDD4 modulators can be useful in the treatment of pulmonary diseases.  At page 4, Reference N teaches a second active agent can be used together with the PDE4 modulators.  At page 53, Section 4.4.1, see the combination therapy with a second active agent.  At page 69, claims 16 and 18, the invention teaches the second active agent is an anti-inflammatory and antioxidant agent. 
Reference A teaches a class of Hydroxy-6-Heteroarylphenathridine and their use 

as PD4 inhibitors.  At column 109, lines 20- 25, the invention can be used in the form of a pharmaceutical composition.  At column 110, lines 9-15, when an inhaler system is used, further active compounds are present. At column 114, claim 5, see the named compound, (5-((2R,4aR,10bR)-9-Ethoxy-2-hydroxy-8-methoxy-1,2,3,4,4a,10b-hexahydro-phenanthridin-6-yl)1-methyl-1H-pyridin-2-one, which is “Compound A”.
Reference U teaches pirfenidone is a promising agent for the treatment of  idiopathic pulmonary fibrosis (IPF).  At page 821, first column, pirfenidone is a promising agent with therapeutic potent for IPF that has combined anti-inflammatory, antioxidant and antifibrotic effects in experiment models of pulmonary fibrosis.
 	The difference between the instantly claimed invention and the prior art invention is the named ingredients for the composition useful in treating idiopathic pulmonary fibrosis (IPF), PDE4 inhibitor and the second active pharmaceutical ingredient.    
Based upon the teaching of References A and U, it would have been obvious to one of ordinary skill in the art to substitute Compound A as the PD4 inhibitor and pirfenidone as the second active pharmaceutical ingredient in view Reference N.  The claimed invention is similar to the combination therapy administered for Reference N in treating IPF. One would have been motivated to formulate compositions of References A and U in combination with Reference N with a reasonable expectation of success that development of the method of treating IPF using a pharmaceutical composition as instantly claimed would not change the properties of the claimed invention in a significant way.  See MPEP 2143.02.
No Information Disclosure Statement has been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                             
                                                     
                                                 /Zinna Northington Davis/
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



Znd
06.07.2022